Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/968,123 filed on 08/06/2020.
Claims 1 – 20 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
Claim limitation “monitoring device” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “device” coupled with functional language “configured to..”; without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  The above "device" terms coupled with their respective functional language do not infer any significant structures or mechanisms used to perform the cited functional language, and therefore are not recognized as structures.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16 – 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “monitoring device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The drawings and the corresponding description do not specifically state what structure performs the “configured to monitor…”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 12 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (JP 2006314025 A) in view of Johansson et al. (US 2014/0226027 A1) .

Regarding claim 1, Wakabayashi discloses: “an imaging device, comprising: 
an imaging sensor configured to generate image data [see page: 6; an example in which the external circuit in charge of signal processing in the subsequent stage of the solid-state image sensor is performed outside the solid-state image sensor (imaging chip) is shown here, all or part of the external circuit (for example, an A / D converter or digital The functional element of the amplifier unit or the like may be built in the chip of the solid-state imaging device. In other words, an external circuit is configured on the same semiconductor substrate as the solid-state image pickup element in which the image pickup unit 10 and the drive control unit 7 are integrally formed in the same semiconductor region, and is substantially the same as the solid-state image pickup device 1 physically. The information acquisition apparatus may be the same]; 
an output circuit configured to output a flag signal corresponding to a result of the diagnosis processing, wherein the flag signal is set to a ground level signal in response to the result of the diagnosis processing indicating an error [see page: 3; a MOS type solid-state imaging device may have a CMOS logic circuit mounted on the same chip, and a pixel is configured to operate with one power source having the same low voltage as the logic circuit. . Therefore, for example, when the transfer transistor, the vertical selection transistor, and the like are NchMOS transistors, the gate voltage of the transistors in the pixel is driven by binary values of 0 V (so-called ground voltage) and the power supply voltage].
Wakabayashi do not explicitly disclose: “a diagnosis circuit configured to perform diagnosis processing for the imaging sensor”.
However, Johansson teaches: “a diagnosis circuit configured to perform diagnosis processing for the imaging sensor [see para: 0011; A comparison circuit compares the test signals provided to the pixels to the output signals received from the pixels, and provides an error signal if the output signals do not correspond to the test signals. Optionally, the test signal injection circuit is coupled to the comparison circuit to directly provide the test signals provided to the pixels to the comparison circuit. Various means are disclosed for comparing the test signals provided to the pixels and the output signals received from the pixels, and for providing an error signal in response to the output signals not corresponding to the test signals];
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wakabayashi to add the teachings of Johansson as above, in order to combine with a diagnosis circuit or comparator or a correction unit to perform diagnosis processing for the imaging sensor whether or not getting correct voltage [Johansson see para: 0011].

Regarding claim 2, Wakabayashi and Johansson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Wakabayashi discloses: “wherein: the output circuit is configured to be coupled to a first power supply voltage [see page: 13; The ideal current source 510 is disposed on the power supply VDD side, and the transistor 512 has a drain terminal connected to the ideal current source 510, a source terminal connected to the ground, and a gate terminal connected to the drain terminal], and 
the flag signal is changeable between the ground level signal and a first signal corresponding to the first power supply voltage [see page: 9; It is assumed that the reference voltage generation unit 330 can obtain a certain reference voltage Vrefout even if the power supply voltage changes. For example, as the reference voltage generation unit 330, a band gap type reference voltage circuit or the like can be used. The power source of the reference voltage generator 330 may be the power source VDD from the external power source, or may be the output voltage Vout at the output terminal c of the charge pump switch group 310 depending on the circuit configuration. In any case, a power supply voltage higher than the generated reference voltage Vref0 is required. In this example, the reference voltage Vrefout is a stable voltage value of 0 or more].  

Regarding claim 3, Wakabayashi and Johansson disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Wakabayashi discloses: “wherein the flag signal is set to the first signal in response to the result of the diagnosis processing indicating proper operation [see page: 7; The gate of the amplifying transistor 42 and the source of the reset transistor 36 are connected to the charge generation unit 32 via the read selection transistor 34, and the drain of the reset transistor 36 and the drain of the amplifying transistor 42 are connected to the drain line. The source of the amplifying transistor 42 is connected to the vertical signal line 53. The read selection transistor 34 is driven by the transfer pulse φTG by the transfer drive buffer 150 via the transfer wiring 55. The reset transistor 36 is driven by a reset pulse φRST by a reset driving buffer 152 via a reset wiring 56. Both the transfer drive buffer 150 and the reset drive buffer 152 operate with a reference voltage of 0 V and a binary power supply voltage. In particular, a typical low level voltage supplied to the gate of the read selection transistor 34 in this pixel is 0V].  

Regarding claim 4, Wakabayashi and Johansson disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Wakabayashi discloses: “wherein the output circuit is configured to output the ground level signal when the first power supply voltage is not supplied to the output circuit [see page: 3; Therefore, for example, when the transfer transistor, the vertical selection transistor, and the like are NchMOS transistors, the gate voltage of the transistors in the pixel is driven by binary values of 0 V (so-called ground voltage) and the power supply voltage].  

Regarding claim 5, Wakabayashi and Johansson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Wakabayashi discloses: “wherein the flag signal comprises a digital signal [see page: 6; The external circuit 97 outside the imaging chip, which is a subsequent stage of the output circuit 88, has a functional unit that converts the analog imaging signal S3out (collection of individual pixel signals S1_1 to n) output from the output circuit 88 into digital imaging data].  

Regarding claim 6, Wakabayashi and Johansson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Wakabayashi discloses: “wherein the flag signal comprises an analog signal [see page: 6; The external circuit 97 outside the imaging chip, which is a subsequent stage of the output circuit 88, has a functional unit that converts the analog imaging signal S3out (collection of individual pixel signals S1_1 to n) output from the output circuit 88 into digital imaging data].  

Regarding claim 7, Wakabayashi and Johansson disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Wakabayashi do not explicitly disclose: “wherein the flag signal is output through a dedicated terminal”.
However, Johansson teaches: “wherein the flag signal is output through a dedicated terminal [Johan see para: 0007; The transfer transistor connects the photosensitive element to the floating diffusion region and includes a gate that is connected to and, therefore, controlled by a single transfer line dedicated to the entire row of pixels].  
 It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wakabayashi to add the teachings of Johansson as above, in order to output the flag signal through a dedicated terminal [Johansson see para: 0007].

Regarding claim 8, Wakabayashi and Johansson disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Wakabayashi discloses: “wherein the diagnosis circuit is configured to be coupled to a second power supply voltage [see page: 10; One input / output terminal of the switch 311 is grounded, one input / output terminal of the switch 312 is connected to the output terminal c, one input / output terminal of the switch 313 is connected to the power source VDD, and one input / output of the switch 314 is connected. The terminal is connected to one control output terminal O1 of the switching control unit 360 so that the output voltage control signal Sout indicating the operating point in the control loop corresponding to the output voltage Va or output current Ia of the error amplification unit 350 is supplied. It has become. The other input / output terminals of the switches 311 and 312 are connected to the capacity connection terminal a, and the other input / output terminals of the switches 313 and 314 are connected to the capacity connection terminal b].  

Regarding claim 9, Wakabayashi and Johansson disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Wakabayashi discloses: “wherein the output circuit is configured to output the first signal during a first period after an activation time corresponding to when the imaging device is changed to a powered on state, and the output circuit is configured to output the ground level signal during a second period immediately after the first period [see page: ; The overall control amplifier configuration centering on the error amplifier 350 is a negative feedback circuit, and the divided voltage (feedback voltage VFB) of the reference voltage Vref0 and the output voltage Vout by the resistance divider 320 is controlled to be equal. Will be. In other words, in the local voltage supply unit 162 of this example, a negative feedback control loop by the error amplification unit 350 is configured to constantly stabilize the output voltage Vout so that it can follow the load current fluctuation to some extent. Thus, it is not necessary to separately provide a stabilization circuit after the local voltage supply unit 162. By eliminating the need for the stabilization circuit, the reactive power consumption can be made virtually zero].  

Regarding claim 10, Wakabayashi and Johansson disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
	Wakabayashi do not explicitly disclose: “wherein the first period begins at the activation time”.
However, Johansson teaches: “wherein the first period begins at the activation time [see para: 0021; Methods for detecting defects in an image capture device are also disclosed. An example method includes providing an image capture device including a sensor array, causing an image to be focused on the sensor array, and repeatedly capturing frames of image data with the sensor array. The image data is indicative of the image focused on the sensor array. The method additionally includes periodically injecting test data into the sensor array between the repeated captures of the image data, reading the test data from the image capture device, and comparing the read test data to the injected test data. An error signal is generated if the read test data does not correspond to the injected test data].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wakabayashi to add the teachings of Johansson as above, in order to provide the first period begins when activation starts [Johansson see para: 0021].

Regarding claim 11, Wakabayashi and Johansson disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
	Wakabayashi do not explicitly disclose: “wherein the diagnosis circuit is configured to determine whether the flag signal is changeable between the ground level signal and the first signal during the first and second periods”.
However, Johansson teaches: “wherein the diagnosis circuit is configured to determine whether the flag signal is changeable between the ground level signal and the first signal during the first and second periods [see para: 0073; Second row controller 208 comprises a secondary row decoder 624 that includes an input terminal 626. Second row controller 208 further includes a plurality of output terminals 628 0 through 628 M, 630 0 through 630 M, and 632 0 through 632 M, collectively output terminals 628, 630 and 632 respectively. Input terminal 626 of secondary row decoder 624 is coupled to receive the same row control signal instructions provided to input primary row decoder 612 by control circuit 200. Accordingly, primary row decoder 612 and secondary row decoder 624 simultaneously decode that same row control signal instructions such that the logic states of output terminals 628 0 through 628 M match the logic states of respective output terminals 618 0 through 618 M, the logic states of output terminals 630 0 through 630 M match the logic states of respective output terminals 620 0 through 620 M, and the logic states of output terminals 632 0 through 632 M match the logic states of respective output terminals 622 0 through 622 M. For example, when output terminal 618 0 changes from a low voltage state to a high voltage state, output terminal 628 0 also changes from a low voltage state to a high voltage state at the exact same time].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wakabayashi to add the teachings of Johansson as above, in order to provide combine with diagnosis circuit or a comparator to determine the flag signal is changeable between the ground level signal and the first signal during the first and second periods [Johansson see para: 0073].

Regarding claim 12, Wakabayashi and Johansson disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
	Wakabayashi do not explicitly disclose: “wherein the output circuit is configured to output the first signal during a third period after the second period if the flag signal is changeable between the ground level signal and the first signal during the first and second periods, and the output circuit is configured to output the ground level signal in the third period if the flag signal is not changeable between the ground level signal and the first signal during the first and second periods”.
However, Johansson teaches: “wherein the output circuit is configured to output the first signal during a third period after the second period if the flag signal is changeable between the ground level signal and the first signal during the first and second periods, and the output circuit is configured to output the ground level signal in the third period if the flag signal is not changeable between the ground level signal and the first signal during the first and second periods [see para: 0073; Second row controller 208 comprises a secondary row decoder 624 that includes an input terminal 626. Second row controller 208 further includes a plurality of output terminals 628 0 through 628 M, 630 0 through 630 M, and 632 0 through 632 M, collectively output terminals 628, 630 and 632 respectively. Input terminal 626 of secondary row decoder 624 is coupled to receive the same row control signal instructions provided to input primary row decoder 612 by control circuit 200. Accordingly, primary row decoder 612 and secondary row decoder 624 simultaneously decode that same row control signal instructions such that the logic states of output terminals 628 0 through 628 M match the logic states of respective output terminals 618 0 through 618 M, the logic states of output terminals 630 0 through 630 M match the logic states of respective output terminals 620 0 through 620 M, and the logic states of output terminals 632 0 through 632 M match the logic states of respective output terminals 622 0 through 622 M. For example, when output terminal 618 0 changes from a low voltage state to a high voltage state, output terminal 628 0 also changes from a low voltage state to a high voltage state at the exact same time].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wakabayashi to add the teachings of Johansson as above, in order to provide output circuit to output the first signal during a third period after the second period if the flag signal is changeable between the ground level signal and the first signal during the first and second periods and the output circuit to output the ground level signal in the third period if the flag signal is not changeable between the ground level signal and the first signal during the first and second periods [Johansson see para: 0073].

Regarding claim 15, Wakabayashi and Johansson disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
	Wakabayashi do not explicitly disclose: “wherein the imaging sensor is configured to generate the image data during a third period after the second period, the diagnosis circuit is configured to perform the diagnosis processing during the third period, and the output circuit is configured to output the flag signal corresponding to the result of the diagnosis processing during the third period”.
However, Johansson teaches: “wherein the imaging sensor is configured to generate the image data during a third period after the second period, the diagnosis circuit is configured to perform the diagnosis processing during the third period, and the output circuit is configured to output the flag signal corresponding to the result of the diagnosis processing during the third period [see para: 0036; The second comparator is operative to generate a second error signal if the second control signal does not correspond to the second drive signal in a predetermined way. In addition, the image capture device includes an image sensor array and an image data sampling circuit coupled to receive rows of data from the image sensor array. The driver is a row control driver of the image sensor array, and the second driver is a component of the image data sampling circuit. Furthermore, the example image capture device additionally includes a test data injection circuit operative to periodically inject test data into the image sensor array. A third comparator is operative to compare the test data injected into the image sensor array with the test data received from the sensor array by the image data sampling circuit. The third comparator also generates a third error signal if the test data injected into the image sensor array does not correspond in a predetermined way with the test data received from the sensor array by the image data sampling circuit].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wakabayashi to add the teachings of Johansson as above, in order to provide an imaging sensor to generate the image data during a third period after the second period and the diagnosis circuit to perform the diagnosis processing during the third period and the output circuit to output the flag signal corresponding to the result of the diagnosis processing during the third period [Johansson see para: 0036].

Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 1, 9 and 11.

Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 15.

Regarding claim 19, Wakabayashi and Johansson disclose all the limitation of claim 18 and are analyzed as previously discussed with respect to that claim.
	Wakabayashi do not explicitly disclose: “wherein the imaging device and the monitoring device are equipped on a vehicle”.
However, Johansson teaches: “wherein the imaging device and the monitoring device are equipped on a vehicle [see para: 0006; The interface enables the image sensor to communicate (e.g., output formatted image/video data, receive operating instructions, etc.) with a host system (e.g., cell phone motherboard, vehicle computer system, manufacturing machine computer system, etc.). In general, the control circuitry of the image sensor is connected to the row control circuitry, the column sampling circuitry, the image processing circuitry, and the interface so as to carry out various timing and control operations]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wakabayashi to add the teachings of Johansson as above, in order to combine the imaging device and the monitoring device in a vehicle [Johansson see para: 0006].

Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (JP 2006314025 A) in view of Johansson et al. (US 2014/0226027 A1) and further in view of Myers (US 2008/0158363 A1).

Regarding claim 13, Wakabayashi and Johansson disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
Wakabayashi and Johansson do not explicitly disclose: “further comprising: an image processor configured to perform predetermined image processing based on the image data, wherein the image processor performs self-diagnosis during the first period or the second period”
However, Myers teaches: “further comprising: an image processor [see para: 0061; The electronic device 1000 includes processor circuitry 1002 coupled to the image sensing chip 204] configured to perform predetermined image processing based on the image data, wherein the image processor performs self-diagnosis during the first period or the second period [see para: 0021; FIG. 2 is a functional block diagram of a test system 200 including an external tester 202 coupled to an image sensing chip 204 containing integrated built in self test (BIST) circuitry 206 for testing an active pixel sensor array 208 on the chip according to one embodiment of the present invention. The BIST circuitry 206 is contained on the same chip 204 in which the sensor array 208 is formed, where the term chip is used to mean a single piece of semiconductor material in which electronic components are formed or one or more chips contained within a single package. By locating the BIST circuitry 206 in the same chip 204 as the sensor array 208, the pixels (not shown) in the array can be tested at a much faster rate than is possible with only an external tester. This is true because, for example, only a single bit may now be read from the chip 204 by the external tester 202 to determine whether the sensor array 208 is functioning properly].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Wakabayashi to add the teachings of Johansson as above, to further incorporate the teachings of Myers to combine with an image processor to perform predetermined image processing based on the image data, and self-diagnosis during the first period or the second period [Myers see para: 0061; 0021].

Regarding claim 14, Wakabayashi and Johansson disclose all the limitation of claim 13 and are analyzed as previously discussed with respect to that claim.
Wakabayashi and Johansson do not explicitly disclose: “wherein the output circuit is configured to output the first signal during a third period after the second period in response to the self-diagnosis not indicating a problem, and the output circuit is configured to output the ground level signal in the third period in response to the self-diagnosis indicating a problem”.
However, Myers teaches: “wherein the output circuit is configured to output the first signal during a third period after the second period in response to the self-diagnosis not indicating a problem, and the output circuit is configured to output the ground level signal in the third period in response to the self-diagnosis indicating a problem [see para: 0021; FIG. 2 is a functional block diagram of a test system 200 including an external tester 202 coupled to an image sensing chip 204 containing integrated built in self test (BIST) circuitry 206 for testing an active pixel sensor array 208 on the chip according to one embodiment of the present invention. The BIST circuitry 206 is contained on the same chip 204 in which the sensor array 208 is formed, where the term chip is used to mean a single piece of semiconductor material in which electronic components are formed or one or more chips contained within a single package. By locating the BIST circuitry 206 in the same chip 204 as the sensor array 208, the pixels (not shown) in the array can be tested at a much faster rate than is possible with only an external tester. This is true because, for example, only a single bit may now be read from the chip 204 by the external tester 202 to determine whether the sensor array 208 is functioning properly].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Wakabayashi to add the teachings of Johansson as above, to further incorporate the teachings of Myers to combine with an output circuit to output the first signal during a third period after the second period in response to the self-diagnosis not indicating a problem and output the ground level signal in the third period in response to the self-diagnosis indicating a problem [Myers see para: 0021].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Solhusvik et al (US 2013/0027566 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486